DETAILED ACTION
This is the initial Office action based on the application filed on May 18, 2020.
Claims 1-20 are pending.
Claims 1-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 18, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jai Kumar on June 2, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-20 as follows:

1. (Currently Amended) A programmable spreadsheet application system stored on a persistent storage component of a computing device and configured to be executed on [[a]] said computing device, said programmable spreadsheet application system comprising:
a stack based virtual machine;
at least one spreadsheet;
wherein said at least one spreadsheet comprises cells organized in a two dimensional order;
wherein at least one cell of said cells stores at least one of a scalar value, a one dimension array value, a multidimensional array value, and a formula instruction;
wherein said at least one spreadsheet comprises at least one subset block of cells selected from named block of cells and unnamed block of cells in said at least one spreadsheet;
wherein said named block of cells is associated with a name, a reference to a begin cell, a reference to an end cell, an optional callee input value, and at least one stack frame in said stack based virtual machine;
wherein said cells in said at least one spreadsheet and not part of said at least one subset block of cells are associated with a spreadsheet block of cells in said at least one spreadsheet and a root stack frame in said stack based virtual machine;
wherein said at least one spreadsheet comprises at least one caller cell using a callee block name in [[its]] a caller cell formula to establish a call between said at least one caller cell and a named block with said callee block name;
wherein said stack based virtual machine executes a sequential order, a call sequence order, and a dependency based order;
wherein said call sequence order is created using at least one caller callee cell relation established as in said at least one caller cell by using said callee block name in said caller cell formula;
wherein said call sequence order supports recursive calls and reentrant calls; and
wherein said dependency based order is established using relations between said cells using cell references in caller cell formulae of said cells.

2. (Currently Amended) The programmable spreadsheet application system of Claim 1, further comprising:
a dependency computation engine to produce a dependency list of cells to be executed using parent and child relations encountered during parsing of cells;
wherein said parent and child relations [[may]] form a graph;
wherein said parent relation is formed between a current cell and a parent cell if said current cell has a reference to said parent cell within a formula of said current cell;
wherein said child relation is formed between a current cell and a child cell if said child cell has a reference to said current cell within a formula of said child cell;
wherein said dependency list of cells is formed for each of cells;
wherein each is marked to control dependency based execution with dependency control markers selected from a disable parent dependency marker, a disable child dependency marker, and [[run]] an execute child on an external event marker; and
wherein said execute child on an external event marker is selected from a user interface event, a network event, and a timer event.

3. (Currently Amended) The programmable spreadsheet application system of Claim 2, further comprising:
a dependency optimization engine to produce dependency lists of cells that avoid double computing cells while using child cell traversal algorithm in cases where a child cell is dependent on multiple parent cells.

4. (Currently Amended) The programmable spreadsheet application system of Claim 1, wherein said computing device comprises:
a central processing unit component, a random access memory component, a persistent storage component, input output components, and a memory bus connecting said central processing unit component, said random access memory component, said persistent storage component, and said input output components.

5. (Currently Amended) The programmable spreadsheet application system of Claim 1, further comprising:
a condition of execution of said unnamed block of cells in said at least one spreadsheet;
wherein said condition of execution is selected from a predicate based execution condition, a looped execution condition, and a hierarchical grouping condition;
wherein said unnamed block of cells in said at least one spreadsheet is associated with a reference to a begin cell, a reference to an end cell, and a block stack frame in said stack based virtual machine;
wherein cells in said unnamed block of cells in said at least one spreadsheet associated with said predicate based execution condition are executed when said predicate based execution condition evaluates to true;
wherein said looped execution condition is selected from loop programming methods selected from a for loop, a while loop, and a do while loop;
wherein said looped execution condition is a terminating instruction to break out of a loop before reaching [[the]] a final loop of execution;
wherein cells in said unnamed block of cells in said at least one spreadsheet associated with said hierarchical grouping condition are executed with grouping methods commonly used with user interface and graphics primitives; and
wherein said graphics primitives comprise two dimensional and three dimensional graphics primitives.

6. (Currently Amended) The programmable spreadsheet application system of Claim 1, wherein said spreadsheet block of cells comprises a cell with a link instruction to at least one spreadsheet and resume execution after said cell with said link instruction 

7. (Currently Amended) The programmable spreadsheet application system of Claim 1, wherein a cell formula comprises a cell set instruction in said cell formula to enable setting values in a target cell that s a dependency based execution of cells dependent on said target cell.

8. (Currently Amended) The programmable spreadsheet application system of Claim 1, wherein said stack based virtual machine comprises an asynchronous break instruction to suspend an execution of said stack based virtual machine for an asynchronous operation to be completed and resume said execution of said stack based virtual machine after said asynchronous operation is completed thereby enabling a functionality selected from a network query, an image loading, a timer execution, and a debugger.

9. (Currently Amended) The programmable spreadsheet application system of Claim 1, wherein said stack based virtual machine provides a recursive entry into [[its]] a main loop, and wherein said recursive entry is interspersed with a native call stack.

10. (Currently Amended) The programmable spreadsheet application system of Claim 1, wherein a cell formula comprises a prefix indicating a shallow copy of an array value.

11. (Currently Amended) A method of implementing stack based programs using cells in a spreadsheet application system executing on a computing device comprising:
associating a stack based virtual machine with said spreadsheet application system;
wherein said spreadsheet application system is comprised of at least one spreadsheet with said cells organized in two dimensional order;
wherein at least one cell of said cells stores at least one of a scalar value, a one dimension array value, a multidimensional array value, and a formula instruction;
partitioning said at least one spreadsheet into at least one subset block of cells selected from named block of cells and unnamed block of cells;
wherein said named block of cells is associated with a name, a reference to a begin cell, a reference to an end cell, an optional callee input value, and at least one stack frame in said stack based virtual machine;
wherein said unnamed block of cells is associated with a condition of execution, a reference to a begin cell, a reference to an end cell, and at least one stack frame in said stack based virtual machine;
associating said cells in said at least one spreadsheet and not part of said at least one subset block of cells with a spreadsheet block of cells in said at least one spreadsheet and a root stack frame in said stack based virtual machine;
wherein said at least one spreadsheet comprises at least one caller cell using a callee block name in [[its]] a caller cell formula to establish a call between said at least one caller cell and a named block with said callee block name;
wherein said stack based virtual machine executes a sequential order, a call sequence order, and a dependency based order;
wherein said call sequence order is created using at least one caller callee cell relation established as in said at least one caller cell by using said callee block name in said caller cell formula;
wherein said call sequence order supports recursive calls and reentrant calls; and
wherein said dependency based order is established using relations between said cells using cell references in caller cell formulae of said cells.

12. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
pushing a stack frame associated with a start block of cells into a stack of said stack based virtual machine :
wherein said start block of cells is selected from said named block of cells and said spreadsheet block of cells;
executing said formula instructions associated with said of cells;
wherein said execution of said formula instructions associated with said start block of cells is in two dimensional sequential order;
wherein said execution of said formula instructions associated with said start block of cells skips cells in embedded named blocks of cells;
, in a caller block of cells, a caller cell with [[a]] said callee block name in [[its]] a caller cell formula[[,]];
pushing a callee stack frame corresponding to a callee block of cells and executing said formula instructions associated with said callee block of cells;
of cells as caller saved values into said stack of said stack based virtual machine of cells;
wherein said callee stack frame comprising at least one of said reference to said begin cell, said reference to said end cell, a reference to a currently executing cell in said callee block of cells, a reference to a result cell, and a reference to a return cell to be executed after said end cell;
a result of execution of said callee block of cells into said caller cell;
of cells upon completion of execution of said formula instructions associated with said callee block of cells, thereby enabling said caller block of cells to execute in an execution context after execution of said callee block of cells to support recursive and reentrant calls;
callee stack frame of cells; and
popping said stack frame associated with said start block of cells upon completion of execution of all instructions in said start block of cells.

13. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
computing a block level child dependency list of cells to be executed using child relations encountered during parsing of said cells in of cells;
wherein a child relation is formed between a current cell and a child cell if said child cell has a reference to said current cell in a formula of said child cell;
computing a block level parent dependency list of cells to be executed using parent relations encountered during parsing of said cells in of cells;
wherein a parent relation is formed between a current cell and a parent cell if said current cell has a reference to said parent cell within a formula of said current cell;
wherein said block level child and block level parent dependency lists of cells are comprised of cells selected from cells inside a block of cells and cells outside a block of cells;
block level child and block level parent dependency lists of cells before a pop operation is completed;
wherein said execution of cells is based on at least one of said block level child and block level parent dependency lists of cells;
wherein said blocks of cells excluding said spreadsheet block of cells are configured to be protected zones such that a child dependency list of a first block of cells does not traverse into a second block of cells even if a cell in said second block of cells refers to cells in said first block of cells;
wherein each is marked to control dependency based execution with dependency control markers selected from a disable parent dependency marker, a disable child dependency marker, and an execute child on an external event marker; and
wherein said execute child on an external event marker is selected from a user interface event, a network event, and a timer event.

14. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 13, further comprising:
optimizing dependency lists of cells to produce dependency lists of cells that avoid double computing cells while using child cell traversal algorithm in cases where a child cell is dependent on multiple parent cells.

15. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
partitioning a block of cells into at least one unnamed block of cells formed with a subset of cells of said block of cells and associating said at least one unnamed block of cells with a condition for execution selected from a predicate based execution condition, a looped execution condition, and a hierarchical grouping condition;
wherein said subset of cells of said block of cells is associated with a range of cells marked by a reference to a begin cell and a reference to an end cell;
wherein said looped execution condition is selected from loop programming methods selected from a for loop, a while loop, and a do while loop;
executing, in said stack based virtual machine, formula instructions associated with cells in said unnamed block of cells with said predicate based execution condition when said predicate based execution condition evaluates to true;
executing, in said stack based virtual machine, formula instructions associated with cells in said unnamed block of cells with said looped execution condition in an iterative manner;
wherein a number of iterations is controlled by parameters set in said looped execution condition;
wherein said looped execution condition is a final loop of execution;
executing, in said stack based virtual machine, formula instructions associated with cells in said unnamed block of cells with said hierarchical grouping condition with grouping methods commonly used with user interface and graphics primitives; and
wherein said graphics primitives comprises two dimensional and three dimensional graphics primitives.

16. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
using a link instruction in a formula to execute instructions in a given range of cells of said spreadsheet;
wherein said given range of cells of said spreadsheet is a link range;
pushing a stack frame associated with said link range into a stack of said stack based virtual machine 
executing, in said stack based virtual machine, of said spreadsheet of said link range;
popping said stack frame associated with said link range upon completion of execution of all instructions in said start block of cells; and
resuming execution at a cell next to cell with said link instruction after all instructions associated with said link instruction are completed.

17. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
using an asynchronous break instruction in said stack based virtual machine to suspend execution of cells to enable execution of an asynchronous operation provided by native code;
executing an asynchronous operation in native code;
resuming execution of said cells in said stack based virtual machine after said asynchronous operation is completed; and
wherein said asynchronous operation provides a functionality selected from a network query, an image loading, a timer execution, and a debugger.

18. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
executing a formula instruction of a native code associated cell in said stack based virtual machine;
executing said native code in a synchronous manner;
invoking said stack based virtual machine from said native code to execute a set of cells other than said native code associated cell as an entry into said stack based virtual machine;
pushing a stack frame representing a stack frame for said said stack frame as an invocation root stack frame;
executing, in said stack based virtual machine, said 
popping said stack frame;
continuing execution in said native code after said invocation of said stack based virtual machine till end of a needed functionality from said native code; and
continuing execution in said stack based virtual machine after said native code associated cell.

19. (Currently Amended) The method of implementing stack based programs using cells in a spreadsheet application system of Claim 11, further comprising:
executing a formula comprising a cell set instruction to enable setting values in a target cell;

a shallow copy of an array value.

20. (Currently Amended) A computing device executing a programmable spreadsheet application system comprising:
a central processing unit component, a random access memory component, a persistent storage component, input output components, and a memory bus connecting said central processing unit component, said random access memory component, said persistent storage component, and said input output components;
a stack based virtual machine;
at least one spreadsheet;
wherein said at least one spreadsheet comprises cells organized in a two dimensional order;
wherein at least one cell of said cells stores at least one of a scalar value, a one dimension array value, a multidimensional array value, and a formula instruction;
wherein said at least one spreadsheet comprises at least one subset block of cells selected from named block of cells and unnamed block of cells in said at least one spreadsheet;
wherein said named block of cells is associated with a name, a reference to a begin cell, a reference to an end cell, an optional callee input value, and at least one stack frame in said stack based virtual machine;
wherein said cells in said at least one spreadsheet and not part of said at least one subset block of cells are associated with a spreadsheet block of cells in said at least one spreadsheet and a root stack frame in said stack based virtual machine;
wherein said at least one spreadsheet comprises at least one caller cell using a callee block name in [[its]] a caller cell formula to establish a call between said at least one caller cell and a named block with said callee block name;
wherein said stack based virtual machine executes at least one of a sequential order, a call sequence order, and a dependency based order;
wherein said call sequence order is created using at least one caller callee cell relation established as in said at least one caller cell by using said callee block name in said caller cell formula;
wherein said call sequence order supports recursive calls and reentrant calls; and
wherein said dependency based order is established using relations between said cells using cell references in caller cell formulae of said cells.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein said at least one spreadsheet comprises at least one subset block of cells selected from named block of cells and unnamed block of cells in said at least one spreadsheet; wherein said named block of cells is associated with a name, a reference to a begin cell, a reference to an end cell, an optional callee input value, and at least one stack frame in said stack based virtual machine; wherein said cells in said at least one spreadsheet and not part of said at least one subset block of cells are associated with a spreadsheet block of cells in said at least one spreadsheet and a root stack frame in said stack based virtual machine; wherein said at least one spreadsheet comprises at least one caller cell using a callee block name in a caller cell formula to establish a call between said at least one caller cell and a named block with said callee block name; wherein said stack based virtual machine executes formula instructions using at least one of a sequential order, a call sequence order, and a dependency based order; wherein said call sequence order is created using at least one caller callee cell relation established as in said at least one caller cell by using said callee block name in said caller cell formula; wherein said call sequence order supports recursive calls and reentrant calls; and wherein said dependency based order is established using relations between said cells using cell references in caller cell formulae of said cells” as recited in independent Claims 1 and 20; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 11.
The closest cited prior art, US 9,037,961 (hereinafter “Mansell”), teaches converting a sequence of calculations to a function and storing it as a function definition for use inside of or outside of a spreadsheet application. However, Mansell fails to teach “wherein said at least one spreadsheet comprises at least one subset block of cells selected from named block of cells and unnamed block of cells in said at least one spreadsheet; wherein said named block of cells is associated with a name, a reference to a begin cell, a reference to an end cell, an optional callee input value, and at least one stack frame in said stack based virtual machine; wherein said cells in said at least one spreadsheet and not part of said at least one subset block of cells are associated with a spreadsheet block of cells in said at least one spreadsheet and a root stack frame in said stack based virtual machine; wherein said at least one spreadsheet comprises at least one caller cell using a callee block name in a caller cell formula to establish a call between said at least one caller cell and a named block with said callee block name; wherein said stack based virtual machine executes formula instructions using at least one of a sequential order, a call sequence order, and a dependency based order; wherein said call sequence order is created using at least one caller callee cell relation established as in said at least one caller cell by using said callee block name in said caller cell formula; wherein said call sequence order supports recursive calls and reentrant calls; and wherein said dependency based order is established using relations between said cells using cell references in caller cell formulae of said cells” as recited in independent Claims 1 and 20; and further fails to teach similarly-worded limitations as recited in independent Claim 11.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2002/0188629 (hereinafter “Burfoot”) discloses the creation of distributed spreadsheets.
US 2003/0009649 (hereinafter “Martin”) discloses extracting multi-dimensional data from a spreadsheet.
US 2003/0226105 (hereinafter “Waldau”) discloses enabling an end user to use a spreadsheet without needing the spreadsheet program.
US 2004/0103366 (hereinafter “Peyton-Jones”) discloses user defined spreadsheet functions.
US 2005/0015714 (hereinafter “Cahill”) discloses storing automation objects within the cells of a spreadsheet.
US 2005/0257132 (hereinafter “Karby”) discloses providing an end user customizable computer spreadsheet application based expert system enabling end user customization without the need for the intervention of the expert system developer.
US 2006/0036939 (hereinafter “Hobbs”) discloses enabling the use of user-defined function in a spreadsheet document made up of cells.
US 2006/0136534 (hereinafter “Boon”) discloses controlling the calculation of volatile functions in a workbook created in a spreadsheet application program.
US 2006/0161844 (hereinafter “Simkhay”) discloses a spreadsheet application that supports a diverse set of automatically supplied formulaic functions.
US 2006/0224946 (hereinafter “Barrett”) discloses the development of an object-oriented model and event-based imperative language for spreadsheet programming.
US 2007/0233811 (hereinafter “Rochelle”) discloses network-based collaborative spreadsheet applications.
US 2019/0121847 (hereinafter “Castañeda-Villagrán”) discloses data analysis and prediction of a dataset through algorithm extrapolation from a spreadsheet formula.
US 5,603,021 (hereinafter “Spencer”) discloses the entry and processing of information by application programs, particularly electronic spreadsheets.
US 5,890,174 (hereinafter “Khanna”) discloses constructing and entering a formula in a cell of a spreadsheet.
US 6,631,497 (hereinafter “Jamshidi”) discloses binding data from data source to cells in a spreadsheet.
US 6,988,241 (hereinafter “Guttman”) discloses creating and viewing a spreadsheet web page.
US 7,624,372 (hereinafter “Stewart”) discloses integrating software components into a selected program application.
US 10,311,141 (hereinafter “Olkin”) discloses a data-driven spreadsheet chart system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191